Citation Nr: 1226140	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disorder, claimed as migraines, to include on a secondary basis.

2.  Entitlement to service connection for ethmoid sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for migraines and ethmoid sinusitis.

This appeal was previously before the Board and the Board remanded the claim in February 2010 and June 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  

In December 2009, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any current headache condition and a service-connected disability or active service, to include the complaints that were noted therein.

2.  There is no competent evidence of a nexus between any chronic ethmoid sinus disorder, if extant, and active service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a headache disorder, claimed as migraines, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The requirements for establishing service connection for ethmoid sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2004 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A July 2006 letter advised the Veteran of how the VA determines a disability rating and the type of evidence which impacts such.  The July 2006 letter further informed the Veteran of how the VA assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in May 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, private treatment records, and hearing testimony.

In addition, the Board also notes that actions requested in the prior remands have been undertaken to the extent possible.  In this regard, pursuant to the Board's February 2010 remand, in an April 2010 letter, the RO/AMC asked the Veteran to provide the names and addresses of all medical care providers who treated her for migraines and any sinus condition since 2004, and provide a release for each treatment provider.  However, the Veteran did not respond.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims (Court) noted that "[t]he duty to assist is not always a one- way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Additionally, pursuant to the February 2010 remand, a VA examination was conducted in July 2010.  

The Board notes that pursuant to its June 2011 remand, the Veteran was scheduled for several examinations to ascertain whether she currently suffers from a chronic sinus disorder that is related to her service, and whether she currently suffers from a chronic headache disorder that is related to her service or a service-connected disability.  Examinations requested in June 2011 were noted in July 2011 to have been "[c]ancelled by MAS."  VA examinations were rescheduled for October 2011 and December 2011, but the Veteran failed to report for these examinations.  The Supplemental Statement of the Case (SSOC) issued in May 2012 noted the Veteran's failure to report for the December 2011 examination. 

Further, the June 2011 remand and a June 2011 notice letter which advised the Veteran that a VA medical facility had been requested to schedule her for an examination were both returned to VA as undeliverable in July 2011.  Following a computer person search, the notice letter was mailed to a different address in October 2011, and was again returned in December 2011.  Likewise, the May 2012 SSOC mailed to the Veteran at that new address was returned in June 2012.  Both recent addresses of record have resulted in mail being returned.  The Veteran has not advised VA of her current address, nor has such been attainable.  See Lamb v. Peake, 22 Vet. App. 227, 232 (2008); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("In the normal course of events, it is the burden of the veteran to keep it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.).

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is required.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by providing hearing testimony and submitting evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


I.	Migraines

The Veteran contends that she has experienced headaches since active service, which may be related to her service-connected degenerative joint disease of the cervical spine.

The service treatment records reveal that in March 2004, during a post-deployment health assessment, the Veteran reported that during the deployment, she had developed symptoms which included headaches and dizziness, fainting, and light headedness.

The Veteran was afforded a VA examination in September 2004.  She reported that she began having migraines in August 2004.  She said that she experiences throbbing headaches which occur every three to four days and last 35 to 40 minutes.  She said that he has been given Motrin for the headaches.  After performing a physical examination, the examiner stated that there was no diagnosis for the Veteran's claimed condition of migraines, because there was no pathology to render a diagnosis.  However, the examiner opined that these headaches may be in association with her sinus condition.

In the August 2005 notice of disagreement, the Veteran asserted that she did not report that the migraines started in August 2004, but rather that they began in July 2003, which she noted she had also reported on her original claim.

Additionally, the Veteran testified during a Travel Board hearing before the undersigned in December 2009 that she had headaches during service.  Specifically, she stated that when she was in Iraq she used to have headaches all the time because she was involved in a couple of convoys that were attacked.  She said that sometimes she would wake up and her head would be so stiff that she could not move it.  She also indicated that she believes that her migraines may be caused by her service-connected cervical spine disability.

In July 2010, the Veteran was provided with another VA examination, during which the claims file was reviewed.  She reported that the onset of headaches occurred in 2002.  She said that she was in a convoy that was attacked by the enemy and had a panic attack.  She said that she developed a severe headache and was seen at a clinic by a psychiatrist.  She was taken off the mission for 2 weeks and given Motrin.  The course of the headaches since onset was stable and her current treatment was over-the-counter medication.  The Veteran denied a history of neurologic related hospitalization or surgery, neurologic trauma, or neurologic neoplasm.  She said that the migraine headaches occurred weekly during the previous 12 months.  The headaches were not prostrating and ordinary activity was possible.  The duration of the headaches was hours.  The impression of computed tomography (CT) of the head was normal.  After performing a physical examination and reviewing the results of the CT of the head, the diagnosis was of headaches secondary to panic attacks.  The examiner opined that the Veteran's claimed migraine headaches condition is not caused by or a result of her military service headaches.  The examiner's rationale was that the Veteran reported having been a passenger in a military vehicle and observed the proceeding vehicle being hit by a roadside bomb and immediately she panicked and developed a severe headache.  She continues to experience panic attacks, however, her headache is not a migraine headache and is not related to her claimed sinusitis nor degenerative joint disease of the cervical spine.  Her headaches are more related to her situational panic attacks.

After a review of the evidence of record, the Board finds that service connection for a headache disorder, claimed as migraines, is not warranted, as there is no medical opinion in the record which establishes a link between her current headaches and service or a service-connected disability.  

Although she is competent to state her symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the relationship of any current headache condition to service or to service connected disability, as the etiology of headaches requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple types and etiologies of headaches, and medical expertise is required to determine the cause of such.  Further, whether any symptoms she experienced in service or following service are in any way related to any current headache condition requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

While the September 2004 VA examiner opined that the claimed headaches may be in association with the Veteran's sinus condition, the examiner also stated that there was no pathology to render a diagnosis for the claimed condition of migraines.  Further, the Board notes that the Veteran is not service-connected for any sinus condition, as determined herein.  Additionally, the July 2010 VA examiner diagnosed the Veteran with headaches secondary to panic attacks.  This examiner stated that her headache is not a migraine headache and is not caused by or a result of her military service headaches, and is not related to her claimed sinusitis nor degenerative joint disease of the cervical spine.  Rather, her headaches are more related to her situational panic attacks.  The Board notes that the Veteran is not service connected for situational panic attacks.  

Moreover, the Board notes that the July 2010 VA examiner's diagnosis of headaches secondary to panic attacks is apparently based, at least in part, on the Veteran's report of experiencing panic attacks with accompanying headaches during active service.  However, the Board notes that such report is inconsistent with other statements from the Veteran.  During the hearing before the undersigned, the Veteran stated that when she was in Iraq she used to have headaches because she was involved in a couple of convoys that were attacked and sometimes she would wake up and her head would be so stiff that she could not move it.  At that time, she also indicated that she believes that her migraines may be caused by her service-connected cervical spine disability.  The Board notes that the service treatment records reveal that the Veteran was seen for psychiatric treatment twice in October 2003.  She was reportedly seen for negative stress reaction to her work environment along with a situation she was in on a convoy.  She was diagnosed with acute situational stress.  However, there was no complaint, treatment, or diagnosis of any headaches at that time.  Thus, the Veteran's report in July 2010 of having developed a severe headache as a result of having panicked after witnessing a vehicle being hit by a roadside bomb is not consistent with previous statements from the Veteran or supported by the contemporaneous medical evidence.  Moreover, the post service clinical evidence does not mention panic attacks, nor does the Veteran suggest that she currently suffers from panic attacks that bring on her headaches.  Thus, the examiner's opinion that current headaches are due to panic attacks appears unsupported by the record. 

In June 2011 the Board remanded the headache claim for an additional examination to be scheduled to obtain further information concerning whether the Veteran currently suffers from a chronic headache disorder that is related to her service or her service-connected degenerative joint disease of the cervical spine.  However, she failed to report to the examinations scheduled pursuant to the remand.  

Here, the medical evidence is simply insufficient to establish that her claimed headache disorder is related to service or service-connected disability, due to her failure to respond to a notice requesting additional information, failure to report for the latest VA examinations, and failure to keep VA apprised of her current address so that additional examinations could be conducted.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the evidence of record is insufficient to establish that her claimed headache disorder, claimed as migraines, is related to service or service-connected disability.  Id.; see also Hyson, 5 Vet. App. at 265; 38 C.F.R. § 3.655.

In summary, there are no competent medical opinions in the record which establish a link between any current headache disorder and the headaches noted by the Veteran during active service, or any service-connected disability.  Therefore, service connection for a headache disorder, claimed as migraines, is denied.


II.	Ethmoid sinusitis

The Veteran also contends that she has ethmoid sinusitis that began during active service.

The service treatment records are negative for any complaints, findings, or treatment for any ethmoid sinusitis during active service.  

The Veteran was afforded a VA examination in September 2004.  With regards to her claimed sinus condition, the Veteran reported having had a sinus problem since August 2003.  She said that it is constant and she gets repeated infections.  Physical examination revealed no sinusitis or purulent discharge from the nose.  Sinus films showed partial hazes of the ethmoid with appearance of minimal sinusitis.  After performing a physical examination, the diagnoses included ethmoid sinusitis, with the subjective factors based on the Veteran's history and the objective factors based on her sinus films. 

The Veteran testified before the undersigned in December 2009 that while on active duty she took some cold medication because she thought she had a cold.  She said that she experienced this problem three or four times during service.  The condition went away, but after her discharge from active service, she experienced some of the same symptoms again and they worsened.  She said she went to the doctor and was given sinus medication.  The Veteran stated that she had sought treatment a couple of times since active service for an ear infection and for her sinuses.  She also said that she has been placed on antibiotics for these conditions.

The Veteran was provided with another VA examination in July 2010, during which the claims file was reviewed.  She reported having congestion which had an onset in 2002 or 2003.  She said that while on deployment in Iraq, she began having watery eyes, nasal congestion, sore throat, and pain in the ears.  She was seen at a local troop medical clinic and was given medication for decongestion.  The course of the condition had been stable since onset and there were no current treatments.  The Veteran indicated that she took over-the-counter medication.  She denied a history of hospitalization or surgery, trauma, nasal allergy, osteomyelitis, or sinusitis.  Current rhinitis symptoms were nasal congestion, itchy nose, watery eyes, and sneezing.  Current sinus symptoms were reported to be headaches which were near constant.  There was occasional breathing difficulty, but no speech impairment or other significant history.  

Upon physical examination, there was slight tenderness noted around the frontal and maxillary area, but no evidence of active disease.  There was no soft palate abnormality or speech impairment.  There were no signs of nasal obstruction and nasal polyps were not present.  There was no septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, or deformity of the nose, or evidence of Wegener's granulomatosis infection.  There had not been a laryngectomy and the larynx appeared normal.  There were no residuals of an injury to the pharynx, including nasopharynx.  There were no other nasal findings.  Radiographs of the paranasal sinuses were unremarkable.  The examiner stated that if symptoms persist, then a CT scan of the paranasal sinuses would be the study of choice.  With regards to a diagnosis, the examiner stated that it was a normal examination.  The examiner opined that the Veteran's current ethmoid sinusitis claim is not caused by or a result of her active duty sinus condition.  The rationale was that the claims file indicates that the Veteran received treatment for sinusitis/allergic rhinitis during military services, which are acute and self-limiting conditions.  Diagnostic test results and examination indicated that no condition was currently present.  

After reviewing the evidence of record, the Board finds that service connection for ethmoid sinusitis is not warranted.  Any in-service sinus symptoms reportedly experienced by the Veteran seems to have been acute and resolved.  While during the September 2004 VA examination, the diagnosis was of ethmoid sinusitis, based on the Veteran's subjective history and sinus films showing partial hazes of the ethmoid with the appearance of minimal sinusitis, the July 2010 VA examiner did not render a diagnosis and indicated that it was a normal examination.  The July 2010 VA examiner explained that any sinusitis/allergic rhinitis during military service were acute and self-limiting conditions.  Diagnostic test results and examination indicated that no condition was currently present at that time.  Thus, any ethmoid sinusitis experienced by the Veteran during active service or present during the September 2004 VA examination was an acute condition which resolved.  

Although she is competent to state her symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the relationship of any current ethmoid sinusitis to service, as the disability at issue requires medical expertise to diagnose and evaluate.  See Jandreau, supra.

Moreover, the Board remanded the claim for ethmoid sinusitis in June 2011 to schedule an examination to ascertain whether the Veteran currently suffers from a chronic sinus condition that arose during service or is related to her service, to include a CT scan as suggested by the 2010 VA examiner.  However, she failed to report to the examinations scheduled pursuant to the remand.  

As noted above, the medical evidence is simply insufficient to establish that she currently suffers from a chronic ethmoid sinus disorder that is related to service, due to her failure to respond to a notice requesting additional information, failure to report for the latest VA examinations, and failure to keep VA apprised of her current address so that additional examinations could be conducted.  See Wood, supra; see also 38 C.F.R. § 3.655 v. Derwinski, 1 Vet. App 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the evidence of record is insufficient to establish that she currently suffers from a chronic sinus disorder that is related to service.  See Wood and Hyson, supra; see also 38 C.F.R. § 3.655.  Accordingly, service connection is not warranted for ethmoid sinusitis.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine with respect to both issues.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a headache disorder, claimed as migraines, is denied.

Entitlement to service connection for ethmoid sinusitis is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


